Citation Nr: 1310469	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  07-24 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for hypertension, including as secondary to service-connected bipolar disorder.

3.  Entitlement to service connection for fibromyalgia, chronic fatigue, and/or myalgias, on a direct basis and as a qualifying chronic disability under 38 C.F.R. § 3.317 (2012).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January 2001.  

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A February 2008 rating decision, in pertinent part, denied entitlement to service connection for hypertension and rheumatoid arthritis.  A September 2008 rating decision denied entitlement to service connection for fibromyalgia.  A notice of disagreement was filed in October 2008, a statement of the case was issued in November 2008, and a substantive appeal was received in January 2009.  This matter was remanded in February 2011.  The case has since returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran does not have rheumatoid arthritis.

2.  The Veteran's hypertension was not manifested during service, was not manifested within a year of separation from service, and is not otherwise related to the Veteran's active service, and was not caused by or aggravated by his service-connected bipolar disorder.

3.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

4.  The Veteran has fibromyalgia that has resulted in widespread musculoskeletal pain requiring continuous medication for control.



CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  Hypertension was not incurred in the Veteran's active duty service, nor may it be presumed to have been incurred in service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

3.  Fibromyalgia may be presumed to have been incurred in service.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2012); 38 C.F.R. § 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA 

notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

In this case, VA satisfied its duties to the Veteran in VCAA letters issued in December 2007, January 2008, and June 2008.  The letters predated the February 2008 and September 2008 rating decisions.  See id.  The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claims of service connection, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA, to include compliance with the February 2011 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and lay statements of the Veteran, as well as post-service treatment from both private and VA treatment providers.  The evidence of record contains examination requested by VA performed in September 2008 and June 2011, with an independent medical examination obtained in August 2012.  Such examination reports, when taken together, are thorough and contain sufficient information to decide the issues on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Regarding the Veteran's claim for service connection for hypertension, the Veteran asserts that his hypertension is due directly to service or, in the alternative, to service-connected bipolar disorder.  Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2012).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Rheumatoid Arthritis

The Board finds that the preponderance of the evidence is against a finding that the Veteran has rheumatoid arthritis.  A May 2003 VA treatment record reflects that the Veteran was referred to rheumatology for evaluation after complaints of "non-specific aches and pains of his body," including muscle and joint pain.  At that time, laboratory testing returned negative results for rheumatoid arthritis.  At a later rheumatology consult in September 2007, the Veteran complained of a four-year history of muscle and joint pain.  A "weakly positive" rheumatoid factor was noted on laboratory testing, but the examiner found the Veteran's bilateral knee and shoulder pain to have an unclear etiology.  The rheumatologist speculated that the positive test could be a false positive, and no diagnosis of rheumatoid arthritis was assigned.  

In June 2011, the Veteran underwent a VA examination.  The examiner acknowledged the Veteran's complaints of pain and tingling in his fingers, particularly in the mornings and in cold weather.  Physical examination of the Veteran's joints was normal, and radiological evaluation found no evidence of active inflammatory arthropathy of the hands or wrists.  To the contrary, the examiner found that there was "no evidence of rheumatoid arthritis."  

The Veteran has not submitted any post-service medical evidence reflecting a confirmed diagnosis of rheumatoid arthritis.  In that connection, the Board notes that pain alone, without a diagnosed or identifiable underlying malady, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

In the absence of proof of a current disability of rheumatoid arthritis, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of rheumatoid arthritis, the Board must conclude the Veteran does not currently suffer from such disability.  Without competent evidence of rheumatoid arthritis due to disease or injury, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Board has considered the Veteran's contention that he has rheumatoid arthritis due to service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his symptomatology, and the Board finds his assertions of ongoing generalized joint pain to be credible.  The Veteran, however, is not competent to diagnose pathology requiring laboratory testing, such as rheumatoid arthritis, as he does not have the requisite medical expertise.  As discussed, the June 2011 examination report is negative for objective findings of rheumatoid arthritis, and multiple rheumatology consultations by VA medical professionals have failed to result in a diagnosis of rheumatoid arthritis.  The Veteran's contentions of experiencing rheumatoid arthritis are outweighed by the objective clinical findings and conclusions made by medical professionals.

Absent a diagnosis of rheumatoid arthritis, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for rheumatoid arthritis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Hypertension

Service treatment records do not reflect complaints or treatment for high blood pressure or hypertension.  The October 2000 and November 2000 Reports of Medical History, completed for separation purposes, reflects that he checked the "No" box for "high or low blood pressure."  The October 2000 Report of Medical Examination, completed for separation purposes, reflects that his blood pressure reading was 126/60.  The Veteran again underwent medical examination in November 2000, at which time his blood pressure reading was 130/78.  Post-service treatment records document that the Veteran is currently diagnosed with and being treated for hypertension.

The Veteran underwent VA examination in June 2011, and additional opinions were obtained from an independent medical examiner in August 2012.  At the June 2011 VA examination, the examiner noted a diagnosis of hypertension well controlled by medication.  In finding that the Veteran's hypertension is not likely related directly to his time in service, the examiner noted that the Veteran's service treatment records, and in particular his October and November 2000 separation medical examinations, noted no diagnosis of or treatment for hypertension or high blood pressure.  The independent medical examiner expanded on these findings in the August 2012 report, opining that it is less likely than not that the Veteran's hypertension was caused or aggravated by his service-connected bipolar disorder.  In so finding, the examiner stated that there is no evidence that bipolar disorder causes hypertension.  In addition, the examiner found that the Veteran's bipolar disorder has not aggravated his hypertension, given that his hypertension is under good control with medication and has shown no aggravation of any sort.  

The Veteran has also contended, in multiple written submissions to VA, that he believes he has hypertension that is due to his time on active duty or to his service-connected bipolar disorder.  He has also submitted multiple Internet and medical articles concerning the existence of a link between psychiatric disorders and hypertension.

Initially, the Board notes that there is no probative medical evidence to support that the Veteran's hypertension was due to his period of service or manifested during service.  Based on the medical evidence of record, his hypertension is not directly related to his time in service, and was not caused or aggravated by his service-connected bipolar disorder.  In so finding, the Board looks to the June 2011 VA examiner's opinion that his hypertension is not directly related to service, and to the opinion of the August 2012 independent medical examiner that the hypertension was not caused by or aggravated by his service-connected bipolar disorder.  As the independent medical examiner explained, bipolar disorder has not been shown to be an identifiable cause of hypertension.  Further, the examiner noted that there has been no aggravation of the disorder since its diagnosis; thus, bipolar disorder cannot be said to have aggravated the Veteran's hypertension.  Further, the June 2011 VA examiner explained that the Veteran's hypertension is not likely related to his active duty, as it was not present at the Veteran's separation from service.  The Board accepts the opinions of the June 2011 VA examiner and the August 2012 independent medical examiner as being the most probative medical evidence on the subject, as such were based on a review of all historical records, and contain detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports, and the fact that both opinions were based on review of the applicable record, the Board finds such opinions are probative and material to the Veteran's claim.   See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, the Board finds compelling the fact that there are no other probative opinions with regard to the etiology of his hypertension.

The Board acknowledges the literature submitted by the Veteran as to a relationship between hypertension and psychiatric disorders.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  The Board has reviewed the scientific literature the Veteran has referenced on the subject of hypertension and acquired psychiatric disorders.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (holding that medical treatise evidence can provide important support when combined with an opinion of a medical professional).  However, in this instance, the proffered literature does not refer to the Veteran himself and is not accompanied by the opinion of a medical professional.  Rather, it discusses the relationship between hypertension and psychiatric disorders but does not show that there is a direct causal relationship in the Veteran's case.  For this reason, the proffered medical literature is of limited probative value.  Generic medical literature, which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to satisfy the nexus element for an award of service connection.  See Sacks v. West, 11 Vet. App. 314 (1998).

The Board has considered the Veteran's contention that a relationship exists between his hypertension and his service-connected bipolar disorder.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan, 451 F.3d 1331; Washington, 19 Vet. App. at 368- 69.  In Barr, 21 Vet. App. 303, the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is not competent to provide an opinion that his current hypertension is due to his service-connected bipolar disorder, as he does not have the requisite medical expertise.  The probative opinion of record reflects that it is not likely that his hypertension is directly related to service or caused or aggravated by his bipolar disorder.  Such medical question requires an opinion by an examiner with medical expertise, and is not capable of being proffered by a layperson.  Thus, the Veteran's contentions are outweighed by the medical evidence and opinions of the VA medical examiner and the independent medical examiner, which reflect that his hypertension is not etiologically linked to directly to service and is not caused or aggravated by his service-connected bipolar disorder.

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinions of the June 2011 VA medical examiner and the August 2012 independent medical examiner (based on a review of the claims file) are negative, and are uncontradicted by any medical evidence of record.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for hypertension.


Fibromyalgia

The Veteran claims that he currently has fibromyalgia, polyarthralgias, and/or myalgias due to a qualifying chronic disability under 38 U.S.C.A. § 1117.

Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Persian Gulf Veteran means a Veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).

For purposes of section 3.317, there are two types of qualifying chronic disabilities: undiagnosed illnesses and medically unexplained chronic multi-symptom illnesses.  38 C.F.R. § 3.317(a)(2).  A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: fatigue; signs or symptoms involving skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system; sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Here, the Veteran's personnel records reflect that he served on board the USS Independence and participated in Operation Southern Watch, which included service in the Gulf of Oman in January 1998.  Service in the Gulf of Oman at that time is considered service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(e)(2).  Thus, the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and could thus potentially qualify for service connection under 38 C.F.R. § 3.317.

Relevant medical evidence of record consists of the Veteran's service treatment records, records of his post-service treatment with both private and VA treatment providers, and reports of VA examinations conducted in September 2008 and June 2011, as well as the report of an independent medical examiner in August 2012.  Review of the Veteran's service treatment records reveals that they are silent as to any complaints of muscle or joint pain.  Since his separation from active duty, the Veteran has sought ongoing treatment for his complaints of widespread muscle and joint pain.  He was first seen for complaints of fatigue and headache in January 2003, but no diagnosis or etiological opinion was provided at those visits.  He was assigned a rule-out diagnosis of fibromyalgia in March 2003, pursuant to complaints of muscle and joint pain and generalized body pain, tingling in his legs, and headaches, and was again seen in May 2003 for complaints of generalized muscle and joint pain.  At that time rheumatoid arthritis was considered, but further evaluation ruled this diagnosis out.  At an April 2005 VA treatment visit, the Veteran again complained of pain in his muscles and joints; at the time, he was found to have "multiple somatic complaints ... without a particular etiology identified."  He was diagnosed in June 2008 with fatigue and polyarthralgias pursuant to similar complaints of muscle and joint pain and fatigue.  He was noted to be taking medication for his complaints, with "moderate" relief.  Upon being seen in September 2009 for similar complaints of generalized body pain, he was diagnosed with fibromyalgia; this diagnosis was confirmed in March 2010 by the Veteran's VA treatment provider.

The Veteran underwent VA Gulf War examination in September 2008.  At that time, he complained of pain in his joints and muscles, as well as weakness in his left side, fatigue, and tingling in his left arm.  The examiner acknowledged the Veteran's complaints of pain, fatigability, and weakness in his extremities as well as muscle and joint pain and diagnosed him with myalgias, finding no diagnosable disorders.  

Report of the June 2011 VA medical examination reflects that the Veteran complained of joint pain as well as muscle spasms, tingling, and pain in his muscles.  The Veteran also complained of fatigue, sleep disturbance, and headaches, as well as psychiatric symptoms.  The examiner found the Veteran not to have fibromyalgia and opined that his "symptoms of fatigue are most likely a manifestation of the depression."  To clarify these findings, the AMC obtained an independent medical examination in August 2012.  At that time, the examiner diagnosed the Veteran with fibromyalgia and noted that the disease's onset was in 2003.  The examiner opined that all of the Veteran's complained-of symptoms, including his muscle and joint complaints as well as his fatigue and sleep problems, are attributable to his fibromyalgia.

The Veteran has also contended, in multiple written submissions to VA, that he believes he has fibromyalgia, or another undiagnosed illness manifested by polyarthralgias and myalgias, due to his time on active duty.  

Here, the evidence indicates that the Veteran has fibromyalgia.  The Veteran was first assigned a rule-out diagnosis of fibromyalgia in March 2003.  Later VA treatment records reflect that he was diagnosed with "myalgia" at a September 2008 VA Gulf War examination; he was similarly diagnosed with polyarthralgias in June 2008.  At September 2009 and March 2010 VA treatment records, the Veteran was assigned a confirmed diagnosis of fibromyalgia related to his complaints of generalized muscle, joint, and bone pain.  Although he was not found to have fibromyalgia at a June 2011 VA examination, the August 2012 independent medical examination assigned a diagnosis of fibromyalgia and noted that the disorder had its onset in 2003 and consisted of muscle spasms, tingling, pain, fatigue, problems with sleep, headaches, and other musculoskeletal symptoms.  

According to 38 C.F.R. § 3.317(a)(2), fibromyalgia is a medically unexplained chronic multi-symptom illness.  Thus, fibromyalgia is considered a qualifying chronic disability under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Report of the Veteran's August 2012 independent medical examination documents that he has experienced widespread musculoskeletal pain requiring continuous medication for control.  See 38 C.F.R. § 4.71a (Diagnostic Code 5025) (2012) (rating criteria for fibromyalgia).  There is, further, no affirmative evidence that fibromyalgia was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War.  In that connection, the Board acknowledges that the August 2012 independent medical examiner opined that the Veteran's fibromyalgia was not related to service but points out that, in so finding, the examiner reasoned only that the Veteran had not been diagnosed with fibromyalgia while on active duty.  The Board finds that this opinion is insufficient to provide "affirmative evidence" that the disorder did not begin in service.  See Gutierrez, 19 Vet. App. at 8-9 (holding that a Veteran is competent to report objective signs of illness).  The Board thus finds that the Veteran's fibromyalgia likely became manifest to a degree of at least 10 percent after his Persian Gulf service.  Consequently, the criteria for service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are met.  Service connection for fibromyalgia is warranted.

Other than fibromyalgia, however, the record does not suggest that the Veteran has any disability or undiagnosed illness manifested by joint pain or muscle pain.  In that connection, the Board notes that the August 2012 independent medical examiner found the fibromyalgia diagnosis to account for all the Veteran's complained-of symptoms, including his muscle and joint pain as well as fatigue and other musculoskeletal symptoms.  Therefore, the Board finds that the Veteran's claims regarding joint and muscle pain, articulated as claims for "polyarthralgias and/or myalgias" are fully consistent with the award of service connection for fibromyalgia.  


ORDER

Entitlement to service connection for rheumatoid arthritis is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for fibromyalgia is granted.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


